J-A35005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE HUNTINGTON NATIONAL BANK,                IN THE SUPERIOR COURT OF
SUCCESSOR IN INTEREST TO SKY BANK,                 PENNSYLVANIA

                         Appellee

                    v.

ROCK FERRONE A/K/A ROCK A.
FERRONE AND MARCIA FERRONE A/K/A
MARCIA M. FERRONE A/K/A MARCIA A.
FERRONE,

                         Appellants               No. 1268 WDA 2013


                Appeal from the Order Entered July 12, 2013
             In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD13-009181


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                FILED DECEMBER 31, 2014

      Rock Ferrone and Marcia Ferrone appeal from the order entered on

July 12, 2013, denying their petition to strike or open judgment entered by

confession. We affirm.

      This case involves guarantees on two commercial loans. In November

2000, Huntingdon National Bank’s predecessor, Sky Bank, entered into a

loan agreement with Rock Airport of Pittsburgh, LLC (Airport LLC), pursuant

to which the bank loaned Airport LLC $3,000,000.    Appellants guaranteed

the loan. The guaranty provides for judgment by confession in the event of

a default on the loan.
J-A35005-14


      In June 2002, the bank and Airport LLC entered into a second loan

agreement, pursuant to which the bank loaned Airport LLC an additional

$370,000.     Appellants guaranteed the loan.      The guaranty provides for

judgment by confession in the event of a default on the loan.

      Following default and notice, Huntingdon National Bank (hereinafter,

the Bank) initiated this action in May 2013, filing a complaint in confession of

judgment.     Thereafter, judgment was entered in the total amount of

$3,282,049.77.

      In June 2013, Appellants filed a petition to strike or open the

judgment, comprised of a single paragraph averring that they had not

voluntarily, intelligently, and knowingly given up their right to notice and a

hearing prior to the entry of judgment. In July 2013, following argument,

the trial court denied Appellants’ petition, concluding that Appellants had

failed to raise a meritorious defense to the confessed judgment. The trial

court further denied Appellants’ oral motion to amend its petition, concluding

that the general rule permitting liberal amendment of pleadings does not

apply to a petition to strike or open.         Appellants filed a motion for

reconsideration, attaching proposed amendments to its petition, which was

denied thereafter by the trial court. Appellants timely appealed and filed a

court-ordered Pa.R.A.P. 1925(b) statement.       The trial court submitted a

responsive opinion, addressing both the defect in Appellants’ initial petition

as well as the substantive merit of Appellants’ proposed amendments.


                                     -2-
J-A35005-14


      Appellants raise the following issues on appeal:

      [1.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant the motion for amendment of a petition, when
      good and cognizable defenses are presented at the time of the
      presentment of the petition and request for amendment and
      incorporation of allegations at related cases?

      [2.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant reconsideration of the denial of the motion for
      amendment of a petition?

Appellants’ Brief at “vi.”

      We affirm the order of the trial court based upon our reasoning in The

Huntington National Bank v. K-Cor, Inc., --- A.3d --- (Pa. Super. 2014)

(1265 WDA 2013).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                    -3-